DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/4/2021 has been entered.
Response to Arguments
Applicant's arguments filed 1/4/2021 have been fully considered but they are not persuasive.
With regard to the arguments on pages 7-8 directed towards Komasaki et al. (Komasaki) (US 2018/0254686) in view of Ariyama (US 2016/0356862),
Applicant argues that the prior art does not disclose the now claimed same temperature coefficient feature as opposed to the previously recited temperature characteristic feature.  The Examiner respectfully disagrees.  
The temperature compensation circuit (1) of Ariyama is disclosed to have a resistor (R2) that has a different temperature characteristic than resistors (R1),(R3), and (R4) (see (Figures 1, 2, and 7 / note that as temperature increases, the resistance of R1, R3, and R4 increase but the resistance of R2 decreases, and thus R1,R3, and R4 must have positive temperature coefficients and R2 must have a negative temperature coefficient) (Paragraphs [0030], [0063]).  The resistors R1 and R2 of Komasaki, which correspond to the first resistor of claim 1 and the first and second 
  As such, the Examiner respectfully disagrees.  
Claim Objections
Claim 18 is objected to because of the following informalities:  
As to Claim 18,

Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Komasaki et al. (Komasaki) (US 2018/0254686) in view of Ariyama (US 2016/0356862)
As to Claims 1, 2, 3, 4, 7, 8, 11, 14, 15, and 16,
Komasaki discloses a magnetic sensor circuit comprising: a magnetoelectric conversion element (C21) including at least a first terminal connected to a power supply terminal (Vs) (Figure 2), a second terminal connected to a ground terminal (Vg) (Figure 2), and third and fourth terminals configured to provide signals (Figure 2 / note E211 and E212); a first resistor (R1) which is any one of a resistor between the power supply terminal and the first terminal and a resistor between the ground terminal and the second terminal (Figure 2), the first resistor having a first temperature characteristic including a first temperature coefficient (Paragraph [0055]); and a current path connected from the power supply terminal to the ground terminal through the first terminal, the second terminal, and the first resistor (Figure 2 / note such a path must exist for the current from Vs to go to ground Vg), (Paragraphs [0041], [0045]), an amplifier circuit (22) configured to amplify the differential voltage provided from the magnetoelectric conversion element and to output a post-amplification signal being the differential voltage amplified (Figure 2), a second resistor (R2) which is the other one of the resistor between the power supply terminal and the first terminal and the resistor between the second terminal and the ground terminal, wherein the second resistor has the first temperature characteristic, and is connected in the current path (Figure 2), (Paragraph [0055]).
Komasaki does not disclose a switch circuit configured to output the signals provided from the third and fourth terminals as a differential voltage, and a reference voltage generator having a plurality of resistors including at least two types of resistors different in temperature coefficients from each other and that generate a reference voltage, wherein one of the at least two types of resistors has the first temperature coefficient, a second switch circuit configured to select one of the plurality of terminals into which a current flows as the first terminal; and a third switch circuit configured to select a terminal opposing to the one of the plurality of terminals out 
Ariyama discloses a switch circuit (the at least two switches inside switch (3) that connect the output terminals of the sensor to the amplifier (4)) configured to output the signals provided from the third and fourth terminals as a differential voltage (Paragraph [0063] / note differential amplifier (4)), and a reference voltage generator (1) having a plurality of resistors including at least two types of resistors different in temperature coefficient from each other and that generate a reference voltage, wherein one of the at least two types of resistors has the first temperature characteristic (Figures 1, 2, and 7 / note that as temperature increases, the resistance of R1, R3, and R4 increase but the resistance of R2 decreases, and thus R1,R3, and R3 must have positive temperature coefficients and R2 must have a negative temperature coefficient) (Paragraphs [0030], [0063]), a second switch circuit (the one of the switches inside switch (3) that connects the sensor to power) configured to select one of the plurality of terminals into which a current flows as the first terminal; and a third switch circuit (the one of the switches 
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Komasaki to include a switch circuit configured to output the signals provided from the third and fourth terminals as a differential voltage, and a reference voltage generator having a plurality of resistors including at least two types of resistors different in temperature coefficient from each other and that generate a reference voltage, wherein one of the at least two types of resistors has the first temperature characteristic, a second switch circuit configured to select one of the plurality of terminals into which a current flows as the first 
Komasaki in view of Ariyama disclose that the first resistor, the second resistor, and at least one of the resistors of the reference voltage generator have the same temperature characteristic in that they are all made from a material that has a positive temperature coefficient.  However, this combination does not disclose the at least one of the resistors from the reference 
However,
The temperature compensation circuit (1) of Ariyama is disclosed to have a resistor (R2) that has a different temperature characteristic than resistors (R1),(R3), and (R4) (see (Figures 1, 2, and 7 / note that as temperature increases, the resistance of R1, R3, and R4 increase but the resistance of R2 decreases, and thus R1,R3, and R4 must have positive temperature coefficients and R2 must have a negative temperature coefficient) (Paragraphs [0030], [0063]).  The resistors R1 and R2 of Komasaki, which correspond to the first resistor of claim 1 and the first and second resistors of claim 18, are disclosed to have a positive temperature coefficient (Paragraph [0055]).  In the combination, the first and second resistor of Komasaki and R1, R3, and R4 of Ariyama will all have a positive temperature coefficient, and as such, the only difference between the prior art combination and the instant claims is the idea that the resistors with the positive coefficients can be formed from the same metal.  Komasaki further discloses a list of acceptable positive temperature coefficient metals for the first and second resistors in paragraph [0054].  A person of ordinary skill in the art would have known that any one of these metals may be selected, in the combination, for the resistors having a positive coefficient, and that it would have been obvious to try any of these as the metal for the positive temperature coefficient resistors.  A person of ordinary skill in the art would also have known that there was, at the time of the invention and before the effective filing date, a recognized problem or need in the art to control the output voltage from the magnetic sensor to be within the input voltage range of the impedance matching device (Paragraph [0009] of Komasaki using resistors of a positive temperature coefficient (Paragraphs [0010], [0011], [0013]). A person of ordinary skill in the art 
(Note: 
1) As evidence, the Examiner notes Temperature Coefficient of Resistance from All About Circuits which explains “For pure metals, this coefficient is a positive number, meaning that resistance increases with increasing temperature. For the elements carbon, silicon, and germanium, this coefficient is a negative number, meaning that resistance decreases with increasing temperature” at the top of page 2 of the provided document.
2) Komasaki utilizes resistors R1,R2 with a positive temperature coefficient, and this positive coefficient, which is the temperature characteristic, is the same as the positive temperature coefficient for resistors R1, R3, and R4 of Ariyama.  As such, in the combination, the prior art discloses the claim feature of having at least one of a plurality of resistors configuring the reference voltage generator is a resistor having the first temperature characteristic. 
3) As evidence, Nishkawa (US 2008/0265880) shows in Figure 1 the inside of the switch circuit (3) of Ariyama.  Hatanaka (US 2004/0130317) also shows in Figure 1 the inside of the switch circuit (3) of Ariyama.  The switch circuit of Ariyama must therefore at least include the above claimed switch circuits.)
As to Claims 5, 9, 12,
Komasaki discloses the first temperature coefficient of the first temperature characteristic is smaller than a temperature coefficient of a resistance value of the magnetoelectric conversion element (Paragraph [0085]).
As to Claims 6, 10, and 13,
Komasaki discloses the magnetoelectric conversion element is a horizontal Hall element configured to detect a magnetic field in a vertical direction to a magnetoelectric conversion surface, or a vertical Hall element configured to detect a magnetic field in a horizontal direction to the magnetoelectric conversion surface (Paragraph [0045] / note a Hall element must be one of the above two types of Hall elements, and thus the Hall of Komasaki must be one of these two options).
As to Claim 18,
Komasaki discloses a magnetic sensor circuit comprising: a magnetoelectric conversion element (C21) including at least a first terminal connected to a power supply terminal (Vs) (Figure 2), a second terminal connected to a ground terminal (Vg) (Figure 2), and third and fourth terminals configured to provide signals (Figure 2 / note E211 and E212); a first resistor (R1) which has a first temperature characteristic including a first temperature coefficient and is connected to the power supply terminal (Vs) and to the first terminal (Figure 2); a second resistor (R2) which has the first temperature characteristic and is connected to the second terminal and to the ground terminal (Vg) (Figure 2), (Paragraph [0055]); and a current path connected from the power supply terminal to the ground terminal through the first terminal, the second terminal, and the first and second resistors  (Figure 2 / note such a path must exist for the current from Vs to go to ground Vg), (Paragraphs [0041], [0045]).
Komasaki does not disclose the second resistor has the first temperature coefficient, a switch circuit configured to output the signals provided from the third and fourth terminals as a differential voltage, a reference voltage generator including a plurality of resistors and configured to generate a reference voltage, wherein at least one resistor of the plurality resistors has the first temperature coefficient.
Ariyama discloses a switch circuit (the at least two switches inside switch (3) that connect the output terminals of the sensor to the amplifier (4)) configured to output the signals provided from the third and fourth terminals as a differential voltage (Paragraph [0063] / note differential amplifier (4)), and a reference voltage generator (1) having a plurality of resistors including  and configured to generate a reference voltage, wherein one of the at least two types of resistors has the first temperature characteristic (Figures 1, 2, and 7 / note that as temperature increases, the resistance of R1, R3, and R4 increase but the resistance of R2 decreases, and thus R1,R3, and R3 must have positive temperature coefficients and R2 must have a negative temperature coefficient) (Paragraphs [0030], [0063])
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Komasaki to include a switch circuit configured to output the signals provided from the third and fourth terminals as a differential voltage, a reference voltage generator including a plurality of resistors and configured to generate a reference voltage, wherein at least one resistor of the plurality resistors has the first temperature characteristic, as taught by Ariyama in order to advantageously utilize a spinning Hall approach in order to remove unwanted offset and error from the sensor output, and in order to further remove an error component from the sensor (Paragraph [0063]), provide compensation for the temperature dependence of the sensor (Paragraph [0063]), and to advantageously provide and add a 
Komasaki in view of Ariyama disclose that the first resistor, the second resistor, and at least one of the resistors of the reference voltage generator have the same temperature characteristic in that they are all made from a material that has a positive temperature coefficient.  However, this combination does not disclose the at least one of the resistors from the reference voltage generator and the second resistor has the first temperature coefficient and not just any positive temperature coefficient. 
However,
The temperature compensation circuit (1) of Ariyama is disclosed to have a resistor (R2) that has a different temperature characteristic than resistors (R1),(R3), and (R4) (see (Figures 1, 2, and 7 / note that as temperature increases, the resistance of R1, R3, and R4 increase but the resistance of R2 decreases, and thus R1,R3, and R4 must have positive temperature coefficients and R2 must have a negative temperature coefficient) (Paragraphs [0030], [0063]).  The resistors R1 and R2 of Komasaki, which correspond to the first resistor of claim 1 and the first and second resistors of claim 18, are disclosed to have a positive temperature coefficient (Paragraph [0055]).  In the combination, the first and second resistor of Komasaki and R1, R3, and R4 of Ariyama will all have a positive temperature coefficient, and as such, the only difference between the prior art combination and the instant claims is the idea that the resistors with the positive coefficients can be formed from the same metal.  Komasaki further discloses a list of acceptable positive temperature coefficient metals for the first and second resistors in paragraph [0054].  A 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M. SCHINDLER whose telephone number is (571)272-2112.  The examiner can normally be reached on 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DAVID M. SCHINDLER
Primary Examiner
Art Unit 2858



/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858